MARTIN, Acting Associate Justice.
This is an appeal from the Supreme Court of the District of Columbia. The appellant, Thomas J. Wright, otherwise known as Charles M. Wells, was convicted in that court of the crime of embezzling the sum of $50 in money, from one James S. Stephens, his employer. He was sentenced to a term of imprisonment.
It was claimed by the prosecution that Stephens owned and conducted a retail store, called “The Trench,” in the city of Washington; that he employed the defendant to work for him on a commission basis of 35 per cent, of the profits; that the defendant commenced work under that agreement, and while so employed collected $50 from a customer for goods sold and delivered; that the defendant furtively converted the money to his own use, and when questioned about it denied ever having received it.
The defendant became a witness in his own behalf. He testified that he had entered into a contract with Stephens, whereby he was to work at “The Trench,” and to receive 35 per cent, of the profits of the business as compensation, and that he commenced work under that contract, but that afterwards Stephens proposed that each should bear one-half of the expenses of the business, and be entitled to receive one-half of the profits, and that they continued the business thereafter, under that arrangement. These statements of the defendant were introduced as tending to prove a partnership arrangement between the parties.
No exception was taken, by either party to the charge of the court, which, among other things, contained an instruction that, if the jury found that the parties were partners at the time of the alleged transaction, they should acquit the defendant. Various exceptions, however, were taken by the defendant to the court’s rulings during the introduction of the evidence. We'will not mention these in detail, since in Our opinion only one of them was well taken. That one, however, discloses a ruling which seems to us to be fatally erroneous.
At the trial the government called the prosecuting witness,' Stephens, as the first witness in the case. He denied that there had ever been a partnership agreement between himself and. the defendant. Upon cross-examination by the defense, he testified to an incident which occurred at “The Trench,” when certain bead chains belonging to a Mr. Goggin, and which had been left there on consignment, were lost in a robbery. The witness stated that Goggin had requested payment for them, claiming their value to be $24, and that the witness had paid one-half of the amount claimed.
It is apparent that this testimony was called out by the defendant in the cross-examination of Stephens, as tending to prove a partnership between the parties, since they had borne this loss in equal shares. The testimony of Stephens, to the effect that he had paid one-half of the loss in question, did not contradict the defendant upon that subject. Thereupon, on the redirect examination of the witness Stephens, the following is disclosed by the record:
. Then the witness was- handed a paper, marked Exhibit F, and asked to identify same, if he could, the same being in the following form and substance:
*430“Ex-Service Men’s Arts and. Crafts Shop,
“1417 E Street Northwest, Washington, D. O.
“August 81, 1921.
“To Whom It may Concern:
“This is to certify that I'have received the amount of twelve dollars ($12.00) from J. S. Stephens in settlement in full, thus relieving him of any further responsibility for the following chains, which were secured from me by Thomas J. Wright, alias C. M. Wells, who secured them through false pretenses by representing himself to be the rightful and lawful owner of the establishment known as The Trench, the Ex-Service Men’s Arts and Crafts Shop, Washington, D. O., on July 7, 1921.
“2 black glass bead chains.
“1 white glass bead chain.
“2 steel bead chains.
“1 gold glass bead chain.
“[Signed] William Goggin.”
Thereupon the defendant, by his attorneys, objected that Exhibit E be accepted as evidence, on the ground that same was irrelevant, immaterial, improperly identified, that the witness could not identify same, and same does refer to another matter. Such objections were overruled by the court, toi which ruling the defendant by his attorney duly excepted. Exhibit F was admitted as evidence. The witness then testified that Exhibit F wafe a receipt, signed William Goggin, dated August 81, 1921, for money that the witness had paid Mr. Goggin.
[ 1 ] We think that the admission in evidence of the foregoing paper, over the objection of the defendant, was clearly prejudicial error; for it was written and signed in the absence of the defendant, by a person not under oath, and it contained a charge that the defendant had committed the crime of obtaining property by means of false pretenses, in a transaction which was foreign to that charged in the indictment. Such a charge would naturally tend to discredit the defendant in the estimation of the jury, and lead them to believe that he was a dishonest and untruthful man. The fact that the charge was in writing, and signed, made it all the more prejudicial.
 It may be claimed,, however, that the paper was made competent as evidence by reason of the fact that, Stephens had been cross-examined by the defense regarding the loss of the bead chains, and that this gave the prosecution a right, upon redirect examination, to inquire fully into the same subject. But such a claim would fail to meet the present objection; for while the prosecution, under the circumstances, may have been entitled to have Stephens tell all that he knew about the bead chains, it was not entitled to have him tell what Goggin had told him about them in the absence of the defendant, for that would be mere hearsay, and the writing now in question is no more than that in this casé. It is a misnomer to call such an instrument a “receipt.” It was in fact a vehicle to convey to the jury an accusation against the defendant, made in the defendant’s absence by Goggin, who at the .timq was not under oath, and who in fact never became a witness in the case.
Another objection to the paper as evidence is this; That the record fairly discloses, not directly, but by convincing implication, that the writing was not signed and delivered by Goggin to Stephens as a receipt for the .$12 qt the time when :it was actually paid, but at a later date, and that it was then drawn up in the form in which it- appears for the *431express purpose of using it as evidence in the present prosecution. This conclusion is justified by a comparison of the dates of the several transactions, and also by the heading of the paper itself, to wit, “To Whom It may Concern.” And, furthermore, the prosecuting witness himself testified “that he obtained Exhibit C and Exhibit E [this paper] for the purpose of prosecuting the defendant.” Accordingly we are justified in believing that the instrument was not delivered as a part of the transaction which it professes to attest, but is a declaration which was subsequently'made, for use as evidence in a contemplated prosecution of the defendant.
We have not overlooked the fact that the objection to the testimony in question was stated by defendant’s counsel in somewhat general terms. It was said to be “irrelevant, immaterial, * * * and same does refer to another matter.” It has been held by the courts in given instances that the designations “irrelevant” and “immaterial” are not sufficiently specific to advise a trial court of the exact ground for the objection. We think, however, that the statement was sufficiently specific in this case, since the testimony in question consisted of a brief writing, which could be read at a glance, and which appeared upon its face to be mere hearsay. The subject is covered by 26 R. C. R. § 57, as follows:
“Again, where the portion of the evidence objected to is clearly pointed out, and its illegality is apparent on its face, then the objection must be allowed. Indeed, the very reason why the court may disregard objections to evidence, when the particular grounds of the objection are not stated, is that the court would have to cast about or look for the grounds on which the objection was made. But when the evidence objected to is clearly designated, and on its face it is illegal, without inquiry into any fact aside from the evidence itself, the objection cannot be disregarded merely because no specific ground of objection is stated.”
In Skuy v. United States (C. C. A.) 261 Fed. 316, Justice Sanborn spoke for the court as follows:
“The contention that proper objections were not made, and proper exceptions were not taken, to permit the consideration in this court of the issues which have been discussed, has not escaped attention, but it fails to convince. Hall v. United States, 150 U. S. 76, 80, 82, 14 Sup. Ct. 22, 37 L. Ed. 1003; Waldron v. Waldron, 156 U. S. 361, 380, 381, 382, 15 Sup. Ct. 383, 39 L. Ed. 453. And even if it were tenable this is a trial for an alleged crime, it involves the liberty of the citizen, and the fault in the trial is so radical that it may well be noticed and corrected by this court without objection, exception, or assignment. Wiborg v. United States, 163 U. S. 632, 659, 16 Sup. Ct. 1127, 1197, 41 L. Ed. 289; August v. United States, 257 Fed. 388, 391, 393, 168 C. C. A. 428.”
See, also, Freed v. United States, 49 App. D. C. 397, 266 Fed. 1012; Sparf v. United States, 156 U. S. 51, 15 Sup. Ct. 273, 39 L. Ed. 343.
Judgment reversed, and a new trial awarded.